DETAILED ACTION

Status of Claims
Application filed July 24, 2020 is acknowledged.   
Claims 1-20 are pending. 
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on July 24, 2020 and May 27, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of semiconductor columns (claims 9 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification or drawings is any mention or illustration of “a plurality of semiconductor columns.”  The bounds of the invention are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al. (US 9,412,675; hereinafter “Gandhi”).

Regarding claim 1, Gandhi (Figure 3I) teaches a semiconductor device comprising:
a first semiconductor chip (304b in Figure 3I) including 
a conductive pad (343b),
an insulating layer (350b), provided on the conductive pad, and having an aperture (353; Figure 3E) exposing a part of the conductive pad, and
a first bump layer (377 and 378/372) provided on the insulating layer (350b) and connected to the conductive pad (340b) via the aperture; and
a second semiconductor chip (Figure 3I: 304a) including an electrode (333) and a second bump layer (335) provided on the electrode,
wherein the first bump layer includes a recessed portion (337 – Figure 3G) provided at the aperture and in contact with the second bump layer (335 as shown in Figure 3H), and a raised portion (edges around hollow portion 337) provided adjacent the aperture and in contact with the second bump layer (335 in Figure 3H).

Regarding claim 2, Gandhi teaches the first bump layer includes:
a first layer (332) provided adjacent the aperture; and
a second layer (384) provided on the first layer and connected to the conductive pad (340b) via the aperture.
Or
Regarding claim 2, Gandhi teaches the first bump layer includes:
a first layer (384) provided adjacent the aperture; and
a second layer (332) provided on the first layer and connected to the conductive pad (340b) via the aperture.

Regarding claim 3, Gandhi teaches the first layer (384: nickel) has a higher elastic modulus than the second bump layer (332: copper).

Regarding claim 5, Gandhi teaches the first layer (332) contains a first metallic material (copper), and 
wherein the second layer (384) contains a second metallic material (nickel).

Regarding claim 6, Gandhi teaches a maximum diameter of the first bump (332) layer is larger than a maximum length of the electrode (335; Figure 3I), and
wherein a part of a side surface of the first layer (332) is exposed from the second layer (384).

Regarding claim 7, Gandhi teaches the raised portion surrounds the recessed portion (Figure 3I).

Regarding claim 8, Gandhi teaches the first semiconductor chip (304b) includes a plurality of raised portions (Figure 3I).

Regarding claim 9, Gandhi teaches the semiconductor device comprising a plurality of semiconductor chips including the first semiconductor chip and the second semiconductor chip, the plurality of semiconductor chips arranged in an array, wherein the array is a columnar array having a plurality of semiconductor columns (Figure 1).

Regarding claim 10, Gandhi teaches a controller chip arranged to control the plurality of semiconductor chips (column 3, lines 28-37).

Regarding claim 11, Gandhi teaches a method for manufacturing a semiconductor device, the method comprising stacking:
a first semiconductor chip (304b in Figure 3I) including a conductive pad (343b),
an insulating layer (350b), provided on the conductive pad, having an aperture (353; Figure 3E) exposing a part of the conductive pad, and
a first bump layer (377 and 378/372) provided on the insulating layer (350b) and connected to the conductive pad (340b) via the aperture,
the first bump layer including a recessed portion (337 – Figure 3G) provided at the aperture and a raised portion (edges around hollow portion 337) provided adjacent the aperture; and
a second semiconductor chip (Figure 3I: 304a) including an electrode (333) and a second bump layer (335) provided on the electrode, wherein the recessed portion and the raised portion are in contact with the second bump layer (Figure 3I).

Regarding claim 12, Gandhi teaches forming the first bump layer including forming a first layer (332) adjacent the aperture, and forming a second layer (384) on the conductive pad and on the first layer at the aperture.
Or
Regarding claim 12, Gandhi teaches forming the first bump layer including forming a first layer (384) adjacent the aperture, and forming a second layer (332) on the conductive pad and on the first layer at the aperture.

Regarding claim 13, Gandhi teaches the first layer (384: nickel) has a higher elastic modulus than the second bump layer (332: copper).

Regarding claim 15, Gandhi teaches the first layer (332) contains a first metallic material (copper), and wherein the second layer (384) contains a second metallic material (nickel).

Regarding claim 16, Gandhi teaches a maximum diameter of the first bump layer (332) is larger than a maximum diameter of the electrode (335; Figure 3I), and
wherein a part of a side surface of the first layer (332) is exposed from the second layer (384).

Regarding claim 17, Gandhi teaches the raised portion surrounds the recessed portion (Figure 3I).

Regarding claim 18, Gandhi teaches the first semiconductor chip (304b) includes a plurality of raised portions each corresponding to the raised portion (Figure 3I).

Regarding claim 19, Gandhi teaches the semiconductor device comprising a plurality of semiconductor chips including the first semiconductor chip and the second semiconductor chip, wherein the plurality of semiconductor chips are arranged in an array, wherein the array is a columnar array having a plurality of semiconductor columns (Figure 1).

Regarding claim 20, Gandhi teaches a controller chip arranged to control the plurality of semiconductor chips (column 3, lines 28-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi as applied to claims 2 and 12 above, and further in view of Sengupta et al. (US 9,731,959; hereinafter “Sengupta”).
Regarding claim 4 Gandhi teaches the semiconductor device according to claim 2, wherein the second layer (384) contains a metallic material (nickel).  Thus, Gandhi is shown to teach all the limitations of claim 4 with the exception of the first layer contains a resin material.  Gandhi discloses the claimed invention except that pillar 332 comprises copper instead of a resin material.  Sengupta shows that a conductive resin is an equivalent structure known in the art (column 9, lines 16-30).  Therefore, because these two conductive interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a conductive epoxy for a copper pillar.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 14 Gandhi teaches the method according to claim 12, wherein the second layer (384) contains a metallic material (nickel).  Thus, Gandhi is shown to teach all the limitations of claim 14 with the exception of the first layer contains a resin material.  Gandhi discloses the claimed invention except that pillar 332 comprises copper instead of a resin material.  Sengupta shows that a conductive resin is an equivalent structure known in the art (column 9, lines 16-30).  Therefore, because these two conductive interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a conductive epoxy for a copper pillar.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817